Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Status of Claims
Claims 1-11 and 14-18 are allowable, in light of the cancellation of claims 12-13 per the examiner's amendment below.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Leon Lum on Apr. 20, 2020.  

TITLE

The title has been changed as follows: "Tablet formulation comprising a GLP-1 peptide and a delivery agent".  

The claims are amended as follows:

12-13. (Cancelled)



Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art does not teach or reasonably suggest a tablet comprising a GLP-1 peptide (see further discussion of this term below) and having the specific features instantly claimed.  The examiner wishes to clarify the reason for the instant claim amendment to stipulate that the "GLP-1 peptide is a peptide".  Par. [0055] of the instant specification states, "The term "GLP-1 peptide" as used herein refers to a compound, which fully or partially activates the human GLP-1 receptor" (emphasis added).  Therefore, under the broadest reasonable interpretation standard, the term "GLP-1 peptide" refers to any compound with the stated activity, and would not be limited to a peptide without the newly added claim language.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached Mon.-Fri. at (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658